                 Case 18-10834-CSS             Doc 1103        Filed 10/09/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
VER TECHNOLOGIES HOLDCO LLC, et al.,1                            )   Case No. 18-10834 (CSS)
                                                                 )
                             Reorganized Debtors.                )   (Jointly Administered)
                                                                 )

        NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
    HEARING ON OCTOBER 14, 2020 AT 11:30 A.M. (PREVAILING EASTERN TIME),
      BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI AT THE UNITED
        STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,
            LOCATED AT 824 NORTH MARKET STREET, 5TH FLOOR,
             COURTROOM NO. 6, WILMINGTON, DELAWARE 19801


                    THIS HEARING HAS BEEN CANCELED BY THE COURT
                    AS NO MATTERS ARE SCHEDULED TO GO FORWARD.


RESOLVED MATTER:

1.        Motion of Jerry Maloney for Relief From the Plan Injunction to the Extent of Insurance
          Proceeds [Filed: 6/9/20] (Docket No. 1076).

          Response Deadline: July 14, 2020, at 4:00 p.m. (extended until August 13, 2020 at 4:00
          p.m. for the Reorganized Debtors)

          Responses Received: None as of the date of this Notice of Agenda.

          Related Documents:

          a.       [Proposed] Order Granting Jerry Maloney Relief From the Plan Injunction to the
                   Extent of Insurance Proceeds [Filed: 6/9/20] (Docket No. 1076).

          b.       Re-Notice of Motion of Jerry Maloney for Relief From the Plan Injunction to the
                   Extent of Insurance Proceeds [Filed: 7/18/20] (Docket No. 1088).


1
     The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, include: VER Technologies HoldCo LLC (7239); CPV Europe Investments LLC (2533);
     FAAST Leasing California, LLC (7857); Full Throttle Films, LLC (0487); Maxwell Bay Holdings LLC (3433);
     Revolution Display, LLC (6711); VER Finco, LLC (5625); VER Technologies LLC (7501); and VER
     Technologies MidCo LLC (7482). The location of the Debtors’ service address is: 757 West California Avenue,
     Building 4, Glendale, California 91203.

                                                          1
DOCS_DE:230987.1 71504/001
                Case 18-10834-CSS           Doc 1103       Filed 10/09/20   Page 2 of 2




                 c.          [Signed] Order Approving Stipulation and Resolution Agreement [Filed:
                             9/30/20] (Docket No. 1102).

        Status: The Court has entered an order on this matter. No hearing is necessary.

Dated: Wilmington, Delaware
       October 9, 2020
                                                 PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Peter J. Keane
                                                 Laura Davis Jones (DE Bar No. 2436)
                                                 Peter J. Keane (DE Bar No. 5503)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 Email: ljones@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                                 - and -

                                                 Joseph T. Moldovan (Pro Hac Vice)
                                                 David J. Kozlowski (Pro Hac Vice)
                                                 MORRISON COHEN LLP
                                                 909 Third Avenue
                                                 New York, NY 10022
                                                 Telephone: (212) 735-8600
                                                 Facsimile: (212) 735-8708
                                                 Email: bankruptcy@morrisoncohen.com
                                                        dkozlowski@morrisoncohen.com

                                                 Co-Counsel for Production Resource Group and the
                                                 Reorganized Debtors




                                                    2
DOCS_DE:230987.1 71504/001
